Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 2-4 and 12-14 are cancelled, and Claims 1, 5-11, and 15-20 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Non-Final Office Action mailed May 13, 2021. 

Response to Arguments
Applicant's arguments filed August 13, 2021 have been fully considered but they are not persuasive. 
For claim 1, the applicant argues that Toji “does not disclose any technical features related to the reference value dref1.” (see pg. 13, para. 1 of applicant’s remarks), and the examiner disagrees. The examiner clarifies that the reference value is equated to the displacement threshold (see pg. 8, col. 2, para. 0108 – “...the displacement non-conformance region detector 11112, for each transmission event, acquires displacement frame data PT1 and detects a displacement nonconformance point LPTij , which is where an absolute value of displacement of displacement data PTij is equal to or lower than a threshold value , with respect to an observation point Pij in a region of interest ROI.” So the reference value dref1 is equated to the displacement nonconformance point (threshold between the shear wave pass region the shear wave non-pass region)). 

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Regarding claim 1, Toji teaches an ultrasound diagnosis apparatus (Fig. 2, ultrasound diagnostic system 1000) comprising: 
a processor (Fig. 1, ultrasound signal processing circuitry 150) configured to 
obtain elasticity data of a measurement target region of an object (Fig. 2; see pg. 3, col. 2, para. 0050 – “...an elastic modulus calculator 112 that calculates elastic modulus or propagation speed of the shear wave at each observation point in the region of interest ROI.”), 
calculate elasticity values of a plurality of regions included in the measurement target region based on the elasticity data by using different calculating methods (Fig. 16; see pg. 14, col. 2, para. 0189-0190 — when the luminance nonconformance point LDSij is greater than the threshold, the “wavefront arrival time data ATij is stored in the data storage 115 as compensated wavefront arrival time CATIij...” then “...the elastic modulus calculator 112 calculates shear wave propagation speed data or elastic modulus data based on compensated wavefront arrival time frame data CATo for an observation point Pij in the region of interest ROI...”; see pg. 14, col. 1, para. 0182 — “the propagation information estimator 111 detects a luminance nonconformance point LDSij that does not satisfy a predefined luminance condition or a displacement nonconformance point LPTij that does not satisfy a predefined displacement 
combine the calculated elasticity values of the plurality of regions so as to calculate a final elasticity value (Fig. 19, “Combine elastic modulus frame data for all wavefronts” S1554; see pg. 19, col. 2, para. 0256 — “...combined elastic modulus frame data EMP is calculated for a partial region of the region of interest ROI for each SWS sequence is combined to calculate an integrated SWS sequence combined elastic modulus EL for the entire region of interest ROI.”), 
wherein the different calculating methods include a first calculating method and a second calculating method (Fig. 16; see pg. 14, col. 2, para. 0189-0190 — when the luminance nonconformance point LDSij is greater than the threshold, the “wavefront arrival time data ATij is stored in the data storage 115 as compensated wavefront arrival time CATij...” then “...the elastic modulus calculator 112 calculates shear wave propagation speed data or elastic modulus data based on compensated wavefront arrival time frame data CATo for an observation point Pij in the region of interest ROI...”; see pg. 14, col. 1, para. 0182 — “...the propagation information estimator 111 detects a luminance nonconformance point LDSij that does not satisfy a predefined luminance condition or a displacement nonconformance point LPTij that does not satisfy a predefined displacement condition as a reliability nonconformance observation point LLij; interpolates wave front arrival time data AT at a reliability nonconformance observation point LLij (reliability nonconformance wave front arrival time data AT) based on wavefront arrival time data AT that satisfies a predefined condition in order to calculate compensated wavefront arrival time data CATij; and outputs same to the data storage 115 (step S1549). As a method of interpolating reliability nonconformance wave front arrival time data AT, spline interpolation and polygonal line approximation interpolation can be used.” so one calculating method interpolates the wavefront arrival time and the other calculating method does not interpolate the wavefront arrival time, and the calculation method used depends on if the displacement nonconformance point LPTij satisfies a predefined displacement condition as a reliability nonconformance observation point LLi (equated to the reference value)); and 
a display configured to display the final elasticity value (Fig. 2, display 114; see pg. 21, col. 2, para. 0282 — “...a display that displays an image, wherein the elastic modulus calculator generates an elasticity image by mapping the elastic modulus frame data, converts the elasticity image to a display image , and causes the display to display the display image.”), 
wherein the plurality of regions include a first region and a second region (see Fig. 17A-17B and 18, inclusions 542, 543 as the first region and the surrounding tissue as the second region), 
wherein the processor is further configured to: 
determine an initially detected location of a shear wave displacement (Fig. 13, “Read displacement frame data of each observation point”, S1531; see pg. 12, col. 1, para. 0159 — “Initially, displacement frame data PT1 for each observation point Pij corresponding to a transmission event is acquired from the data storage 115...”), 
set a reference value based on a distance between the initially detected location of the shear wave displacement and a focus beam irradiation line (see pg. 7 col. 2, para. 0099 — “The reference acoustic line signal frame data DSO is a reference signal for extracting displacement due to a shear wave in acoustic line signal frame data DS1 corresponding to a transmission event...the displacement detector 109 detects displacement (movement of image information) PTij of an observation point Pij in detection wave irradiation region Ax of acoustic line signal frame data DS1 from a difference between acoustic line signal frame data DS1 and reference acoustic line signal frame data DSO, and generates displacement frame data PT1 in which displacement PTij is associated with coordinates of observation point Pij...” so the reference value is equated to the distance between the reference acoustic line signal frame data DS0 (focus beam irradiation line) and the initially detected location of the shear wave displacement (acoustic line signal frame data DS1)), 
set a first distance value of the first region based on an average distance between the first region and the focus beam irradiation line, wherein the first distance value is less than the reference value (Fig. 16; see pg. 14, col. 1, para. 0182 —“...the propagation information estimator 111 detects a luminance nonconformance point LDSij that does not satisfy a predefined luminance condition or a displacement nonconformance point LPTij that does not satisfy a predefined displacement condition as a reliability nonconformance observation point LLij; interpolates wave front arrival time data AT at a reliability nonconformance observation point LLij (reliability nonconformance wave front arrival time data AT) based on wavefront arrival time data AT that satisfies a predefined condition in order to calculate compensated wavefront arrival time data CATij; and outputs same to the data storage 115 (step S1549). As a method of interpolating reliability nonconformance wave front arrival time data AT, spline interpolation and polygonal line approximation interpolation can be used.”; see pg. 8, col. 2, para. 0108 – “...the displacement nonconformance region detector 11112, for each transmission event, acquires displacement frame data PT1 and detects a displacement nonconformance point LPTij, which is where an absolute value of displacement of displacement data PTij is equal to or lower than a threshold value, with respect to an observation point Pij in a region of interest ROI... When a portion of hard tissue is present in a subject and an absolute value of displacement data PT detected is small and equal or lower than a threshold value, detection accuracy is low and it is difficult to calculate a wavefront from displacement by at least a predefined accuracy.” so the reference value is equated to the displacement threshold, the first distance value is equated to the absolute value of the displacement data PTij when lower than the displacement threshold value), 2 
set a second distance value of the second region based on an average distance between the second region and the focus beam irradiation line, wherein the second distance value is greater than the reference value (Fig. 16; see pg. 14, col. 2, para. 0189-0190 — when the luminance nonconformance point LDSij is greater than the threshold, the “wavefront arrival time data ATij is stored in the data storage 115 as compensated wavefront arrival time CATij...” then “...the elastic modulus calculator 112 calculates shear wave propagation speed data or elastic modulus data based on compensated wavefront arrival time frame data CATo for an observation point Pij in the region of interest ROI...” so the reference value is equated to the displacement threshold, the second distance value is equated to the absolute value of the displacement data PTij when greater than the displacement threshold value), 
determine the first region as a shear wave-pass-region by comparing the reference value with the first distance value (Fig. 16; see pg. 14, col. 1, para. 0182 —“...the propagation information estimator 111 detects a luminance nonconformance point LDSij that does not satisfy a predefined luminance condition or a displacement nonconformance point LPTij that does not satisfy a predefined displacement condition as a reliability nonconformance observation point LLij; interpolates wave front arrival time data AT at a reliability nonconformance observation point LLij (reliability nonconformance wave front arrival time data AT) based on wavefront arrival time data AT that satisfies a predefined condition in order to calculate compensated wavefront arrival time data CATij; and outputs same to the data storage 115 (step S1549). As a method of interpolating reliability nonconformance wave front arrival time data AT, spline interpolation and polygonal line approximation interpolation can be used.”; see pg. 8, col. 2, para. 0108 – “...the displacement nonconformance region detector 11112, for each transmission event, acquires displacement frame data PT1 and detects a displacement nonconformance point LPTij, which is where an absolute value of displacement of displacement data PTij is equal to or lower than a threshold value, with respect to an observation point Pij in a region of interest ROI... When a portion of hard tissue is present in a subject and an absolute value of displacement data PT detected is small and equal or lower than a threshold value, detection accuracy is low and it is difficult to calculate a wavefront from displacement by at least a predefined accuracy.” so the reference value is equated to the displacement threshold, the first distance value is equated to the absolute value of the displacement data PTij when lower than the displacement threshold value), and 
determine the second region as a shear wave-non-pass-region by comparing the reference value with the second distance value (see pg. 8, col. 2, para. 0108 – “...the displacement nonconformance region detector 11112, for each transmission event, acquires displacement frame data PT1 and detects a displacement nonconformance point LPTij, which is where an absolute value of displacement of displacement data PTij is equal to or lower than a threshold value, with respect to an observation point Pij in a region of interest ROI... When a portion of hard tissue is present in a subject and an absolute value of displacement data PT detected is small and equal or lower than a threshold value, detection accuracy is low and it is difficult to calculate a wavefront from displacement by at least a predefined accuracy.” so the reference value is equated to the displacement threshold, the second distance value is equated to the absolute value of the displacement data PTij when greater than the displacement threshold value), 
wherein an elasticity value of the object in the first region is calculated by the first calculating method (Fig. 16; see pg. 14, col. 1, para. 0182 —“...the propagation information estimator 111 detects a luminance nonconformance point LDSij that does not satisfy a predefined luminance condition or a displacement nonconformance point LPTij that does not satisfy a predefined displacement condition as a reliability nonconformance observation point LLij; interpolates wave front arrival time data AT at a reliability nonconformance observation point LLij (reliability nonconformance wave front arrival time data AT) based on wavefront arrival time data AT that satisfies a predefined condition in order to calculate compensated wavefront arrival time data CATij; and outputs same to the data storage 115 (step S1549). As a method of interpolating reliability nonconformance wave front arrival time data AT, spline interpolation and polygonal line approximation interpolation can be used.”; see pg. 8, col. 2, para. 0108 – “...the displacement nonconformance region detector 11112, for each transmission event, acquires displacement frame data PT1 and detects a displacement nonconformance point LPTij, which is where an absolute value of displacement of displacement data PTij is equal to or lower than a threshold value, with respect to an observation point Pij in a region of interest ROI... When a portion of hard tissue is present in a subject and an absolute value of displacement data PT detected is small and equal or lower than a threshold value, detection accuracy is low and it is difficult to calculate a wavefront from displacement by at least a predefined accuracy.”), and  
wherein an elasticity value of the object in the second region is calculated by the second calculating method (Fig. 16; see pg. 14, col. 2, para. 0189-0190 — when the displacement nonconformance point LPTij is greater than the displacement threshold, the “wavefront arrival time data ATij is stored in the data storage 115 as compensated wavefront arrival time CATij...” then “...the elastic modulus calculator 112 calculates shear wave propagation speed data or elastic modulus data based on compensated wavefront arrival time frame data CATo for an observation point Pij in the region of interest ROI...”). 
Furthermore, regarding claim 5, Toji teaches wherein the first calculating method is a method of predicting and calculating the elasticity value of the first region determined as the shear wave-pass-region based on the elasticity data (Fig. 16; see pg. 14, col. 2, para. 0189-0190 — when the displacement nonconformance point LPTij is greater than the threshold, the “wavefront arrival time data ATij is stored in the data storage 115 as compensated wavefront arrival time CATIij...” then “...the elastic modulus calculator 112 calculates shear wave propagation speed data or elastic modulus data based on compensated wavefront arrival time frame data CATo for an observation point Pij in the region of interest ROI...”).  
Furthermore, regarding claim 6, Toji further teaches wherein the first calculating method calculates a shear wave average velocity in the shear wave-pass-region by using the initially detected location of the shear wave displacement, and predicts and calculates an elasticity value based on the shear wave average velocity (Fig. 19, “Convert to propagation speed frame data” S1552, “Convert to elastic modulus frame data S1553; Fig. 14C; see pg. 12, col. 2, para. 0166 — “...the propagation information analyzer 110 calculates the average length of wavefronts 761, 762, 763, 764, and eliminates as noise the wavefronts 763 and 764, which each have a shorter length than the average length.” so the shear wave average velocity is equated to the average length of the wavefronts).
Regarding claim 11, Toji teaches a method of operating an ultrasound diagnosis apparatus, the method comprising: 
obtaining elasticity data of a measurement target region of an object (Fig. 2; see pg. 3, col. 2, para. 0050 – “...an elastic modulus calculator 112 that calculates elastic modulus or propagation speed of the shear wave at each observation point in the region of interest ROI.”), 
calculating elasticity values of a plurality of regions included in the measurement target region based on the elasticity data by using different calculating methods (Fig. 16; see pg. 14, col. 2, para. 0189-0190 — when the luminance nonconformance point LDSij is greater than the threshold, the “wavefront arrival time data ATij is stored in the data storage 115 as compensated wavefront arrival time CATIij...” then “...the elastic modulus calculator 112 calculates shear wave propagation speed data or elastic modulus data based on compensated wavefront arrival time frame data CATo for an observation point Pij in the region of interest ROI...”; see pg. 14, col. 1, para. 0182 — “the propagation information estimator 111 detects a luminance nonconformance point LDSij that does not satisfy a predefined luminance condition or a displacement nonconformance point LPTij that does not satisfy a predefined displacement condition as a reliability nonconformance observation point LLij; interpolates wave front arrival time data AT at a reliability nonconformance observation point LLij (reliability nonconformance wave front arrival time data AT) based on wavefront arrival time data AT that satisfies a predefined condition in order to calculate compensated wavefront arrival time data CATij; and outputs same to the data storage 115 (step S1549). As a method of interpolating reliability nonconformance wave front arrival time data AT, spline interpolation and polygonal line approximation interpolation can be used.” so one calculating method interpolates the wavefront arrival time and the other calculating method does not interpolate the wavefront arrival time, and the calculation method used depends on if the displacement nonconformance point LPTij satisfies a predefined displacement condition as a reliability nonconformance observation point LLi (equated to the reference value)), 
combining the calculated elasticity values of the plurality of regions so as to calculate a final elasticity value (Fig. 19, “Combine elastic modulus frame data for all wavefronts” S1554; see pg. 19, col. 2, para. 0256 — “...combined elastic modulus frame data EMP is calculated for a partial region of the region of interest ROI for each SWS sequence is combined to calculate an integrated SWS sequence combined elastic modulus EL for the entire region of interest ROI.”), 
wherein the different calculating methods include a first calculating method and a second calculating method (Fig. 16; see pg. 14, col. 2, para. 0189-0190 — when the luminance nonconformance point LDSij is greater than the threshold, the “wavefront arrival time data ATij is stored in the data storage 115 as compensated wavefront arrival time CATij...” then “...the elastic modulus calculator 112 calculates shear wave propagation speed data or elastic modulus data based on compensated wavefront arrival time frame data CATo for an observation point Pij in the region of interest ROI...”; see pg. 14, col. 1, para. 0182 — “...the propagation information estimator 111 detects a luminance nonconformance point LDSij that does not satisfy a predefined luminance condition or a displacement nonconformance point LPTij that does not satisfy a predefined displacement condition as a reliability nonconformance observation point LLij; interpolates wave front arrival time data AT at a reliability nonconformance observation point LLij (reliability nonconformance wave front arrival time data AT) based on wavefront arrival time data AT that satisfies a predefined condition in order to calculate compensated wavefront arrival time data CATij; and outputs same to the data storage 115 (step S1549). As a method of interpolating reliability nonconformance wave front arrival time data AT, spline interpolation and polygonal line approximation interpolation can be used.” so one calculating method interpolates the wavefront arrival time and the other calculating method does not interpolate the wavefront arrival time, and the calculation method used depends on if the displacement nonconformance point LPTij satisfies a predefined displacement condition as a reliability nonconformance observation point LLi (equated to the reference value)); and 
displaying the final elasticity value (Fig. 2, display 114; see pg. 21, col. 2, para. 0282 — “...a display that displays an image, wherein the elastic modulus calculator generates an elasticity image by mapping the elastic modulus frame data, converts the elasticity image to a display image , and causes the display to display the display image.”), 
wherein the plurality of regions include a first region and a second region (see Fig. 17A-17B and 18, inclusions 542, 543 as the first region and the surrounding tissue as the second region);
determining an initially detected location of a shear wave displacement (Fig. 13, “Read displacement frame data of each observation point”, S1531; see pg. 12, col. 1, para. 0159 — “Initially, displacement frame data PT1 for each observation point Pij corresponding to a transmission event is acquired from the data storage 115...”); 
setting a reference value based on a distance between the initially detected location of the shear wave displacement and a focus beam irradiation line (see pg. 7 col. 2, para. 0099 — “The reference acoustic line signal frame data DSO is a reference signal for extracting displacement due to a shear wave in acoustic line signal frame data DS1 corresponding to a transmission event...the displacement detector 109 detects displacement (movement of image information) PTij of an observation point Pij in detection wave irradiation region Ax of acoustic line signal frame data DS1 from a difference between acoustic line signal frame data DS1 and reference acoustic line signal frame data DSO, and generates displacement frame data PT1 in which displacement PTij is associated with coordinates of observation point Pij...” so the reference value is equated to the distance between the reference acoustic line signal frame data DS0 (focus beam irradiation line) and the initially detected location of the shear wave displacement (acoustic line signal frame data DS1)), 
seting a first distance value of the first region based on an average distance between the first region and the focus beam irradiation line, wherein the first distance value is less than the reference value (Fig. 16; see pg. 14, col. 1, para. 0182 —“...the propagation information estimator 111 detects a luminance nonconformance point LDSij that does not satisfy a predefined luminance condition or a displacement nonconformance point LPTij that does not satisfy a predefined displacement condition as a reliability nonconformance observation point LLij; interpolates wave front arrival time data AT at a reliability nonconformance observation point LLij (reliability nonconformance wave front arrival time data AT) based on wavefront arrival time data AT that satisfies a predefined condition in order to calculate compensated wavefront arrival time data CATij; and outputs same to the data storage 115 (step S1549). As a method of interpolating reliability nonconformance wave front arrival time data AT, spline interpolation and polygonal line approximation interpolation can be used.”; see pg. 8, col. 2, para. 0108 – “...the displacement nonconformance region detector 11112, for each transmission event, acquires displacement frame data PT1 and detects a displacement nonconformance point LPTij, which is where an absolute value of displacement of displacement data PTij is equal to or lower than a threshold value, with respect to an observation point Pij in a region of interest ROI... When a portion of hard tissue is present in a subject and an absolute value of displacement data PT detected is small and equal or lower than a threshold value, detection accuracy is low and it is difficult to calculate a wavefront from displacement by at least a predefined accuracy.” so the reference value is equated to the displacement threshold, the first distance value is equated to the absolute value of the displacement data PTij when lower than the displacement threshold value), 2 
setting a second distance value of the second region based on an average distance between the second region and the focus beam irradiation line, wherein the second distance value is greater than the reference value (Fig. 16; see pg. 14, col. 2, para. 0189-0190 — when the luminance nonconformance point LDSij is greater than the threshold, the “wavefront arrival time data ATij is stored in the data storage 115 as compensated wavefront arrival time CATij...” then “...the elastic modulus calculator 112 calculates shear wave propagation speed data or elastic modulus data based on compensated wavefront arrival time frame data CATo for an observation point Pij in the region of interest ROI...” so the reference value is equated to the displacement threshold, the second distance value is equated to the absolute value of the displacement data PTij when greater than the displacement threshold value), 
determining the first region as a shear wave-pass-region by comparing the reference value with the first distance value (Fig. 16; see pg. 14, col. 1, para. 0182 —“...the propagation information estimator 111 detects a luminance nonconformance point LDSij that does not satisfy a predefined luminance condition or a displacement nonconformance point LPTij that does not satisfy a predefined displacement condition as a reliability nonconformance observation point LLij; interpolates wave front arrival time data AT at a reliability nonconformance observation point LLij (reliability nonconformance wave front arrival time data AT) based on wavefront arrival time data AT that satisfies a predefined condition in order to calculate compensated wavefront arrival time data CATij; and outputs same to the data storage 115 (step S1549). As a method of interpolating reliability nonconformance wave front arrival time data AT, spline interpolation and polygonal line approximation interpolation can be used.”; see pg. 8, col. 2, para. 0108 – “...the displacement nonconformance region detector 11112, for each transmission event, acquires displacement frame data PT1 and detects a displacement nonconformance point LPTij, which is where an absolute value of displacement of displacement data PTij is equal to or lower than a threshold value, with respect to an observation point Pij in a region of interest ROI... When a portion of hard tissue is present in a subject and an absolute value of displacement data PT detected is small and equal or lower than a threshold value, detection accuracy is low and it is difficult to calculate a wavefront from displacement by at least a predefined accuracy.” so the reference value is equated to the displacement threshold, the first distance value is equated to the absolute value of the displacement data PTij when lower than the displacement threshold value), and 
determining the second region as a shear wave-non-pass-region by comparing the reference value with the second distance value (see pg. 8, col. 2, para. 0108 – “...the displacement nonconformance region detector 11112, for each transmission event, acquires displacement frame data PT1 and detects a displacement nonconformance point LPTij, which is where an absolute value of displacement of displacement data PTij is equal to or lower than a threshold value, with respect to an observation point Pij in a region of interest ROI... When a portion of hard tissue is present in a subject and an absolute value of displacement data PT detected is small and equal or lower than a threshold value, detection accuracy is low and it is difficult to calculate a wavefront from displacement by at least a predefined accuracy.” so the reference value is equated to the displacement threshold, the second distance value is equated to the absolute value of the displacement data PTij when greater than the displacement threshold value), 
wherein the calculating of the elasticity values of the plurality of regions included in the measurement target region based on the elastic data by using the different calculating methods comprises:
calculating an elasticity value of the object in the first region by the first calculating method (Fig. 16; see pg. 14, col. 1, para. 0182 —“...the propagation information estimator 111 detects a luminance nonconformance point LDSij that does not satisfy a predefined luminance condition or a displacement nonconformance point LPTij that does not satisfy a predefined displacement condition as a reliability nonconformance observation point LLij; interpolates wave front arrival time data AT at a reliability nonconformance observation point LLij (reliability nonconformance wave front arrival time data AT) based on wavefront arrival time data AT that satisfies a predefined condition in order to calculate compensated wavefront arrival time data CATij; and outputs same to the data storage 115 (step S1549). As a method of interpolating reliability nonconformance wave front arrival time data AT, spline interpolation and polygonal line approximation interpolation can be used.”; see pg. 8, col. 2, para. 0108 – “...the displacement nonconformance region detector 11112, for each transmission event, acquires displacement frame data PT1 and detects a displacement nonconformance point LPTij, which is where an absolute value of displacement of displacement data PTij is equal to or lower than a threshold value, with respect to an observation point Pij in a region of interest ROI... When a portion of hard tissue is present in a subject and an absolute value of displacement data PT detected is small and equal or lower than a threshold value, detection accuracy is low and it is difficult to calculate a wavefront from displacement by at least a predefined accuracy.”), and  
calculating an elasticity value of the object in the second region by the second calculating method (Fig. 16; see pg. 14, col. 2, para. 0189-0190 — when the displacement nonconformance point LPTij is greater than the displacement threshold, the “wavefront arrival time data ATij is stored in the data storage 115 as compensated wavefront arrival time CATij...” then “...the elastic modulus calculator 112 calculates shear wave propagation speed data or elastic modulus data based on compensated wavefront arrival time frame data CATo for an observation point Pij in the region of interest ROI...”). 
Furthermore, regarding claim 15, Toji further teaches wherein the first calculating method is a method of predicting and calculating the elasticity value based on the elasticity data (Fig. 16; see pg. 14, col. 2, para. 0189-0190 — when the displacement nonconformance point LPTij is greater than the threshold, the “wavefront arrival time data ATij is stored in the data storage 115 as compensated wavefront arrival time CATIij...” then “...the elastic modulus calculator 112 calculates shear wave propagation speed data or elastic modulus data based on compensated wavefront arrival time frame data CATo for an observation point Pij in the region of interest ROI...”).  
Furthermore, regarding claim 16, Toji further teaches wherein the first calculating method calculates a shear wave average velocity in the shear wave-pass-region by using the initially detected location of the shear wave displacement, and predicts and calculates an elasticity value based on the shear wave average velocity (Fig. 19, “Convert to propagation speed frame data” S1552, “Convert to elastic modulus frame data S1553; Fig. 14C; see pg. 12, col. 2, para. 0166 — “...the propagation information analyzer 110 calculates the average length of wavefronts 761, 762, 763, 764, and eliminates as noise the wavefronts 763 and 764, which each have a shorter length than the average length.” so the shear wave average velocity is equated to the average length of the wavefronts).
Regarding claim 20, Toji teaches an non-transitory computer-readable recording medium having stored therein computer program code for performing, when read and performed by a processor (see pg. 20, col. 1, para. 0264 — “...all or part of the functions of an ultrasound diagnostic device pertaining to an embodiment may be implemented by execution of a program by a processor such as a CPU. All or part of the functions of an ultrasound diagnostic device pertaining to an embodiment may be implemented by a non-transitory computer-readable storage medium on which a program is stored that causes execution of a diagnostic method or beamforming method of an ultrasound diagnostic device...”), a method of displaying an ultrasound image (Fig. 2, display 114; see pg. 21, col. 2, para. 0282 —“...a display that displays an image, wherein the elastic modulus calculator generates an elasticity image by mapping the elastic modulus frame data, converts the elasticity image to a display image , and causes the display to display the display image.”), the method comprising:
obtaining elasticity data of a measurement target region of an object (Fig. 2; see pg. 3, col. 2, para. 0050 – “...an elastic modulus calculator 112 that calculates elastic modulus or propagation speed of the shear wave at each observation point in the region of interest ROI.”), 
calculating elasticity values of a plurality of regions included in the measurement target region based on the elasticity data by using different calculating methods (Fig. 16; see pg. 14, col. 2, para. 0189-0190 — when the luminance nonconformance point LDSij is greater than the threshold, the “wavefront arrival time data ATij is stored in the data storage 115 as compensated wavefront arrival time CATIij...” then “...the elastic modulus calculator 112 calculates shear wave propagation speed data or elastic modulus data based on compensated wavefront arrival time frame data CATo for an observation point Pij in the region of interest ROI...”; see pg. 14, col. 1, para. 0182 — “the propagation information estimator 111 detects a luminance nonconformance point LDSij that does not satisfy a predefined luminance condition or a displacement nonconformance point LPTij that does not satisfy a predefined displacement condition as a reliability nonconformance observation point LLij; interpolates wave front arrival time data AT at a reliability nonconformance observation point LLij (reliability nonconformance wave front arrival time data AT) based on wavefront arrival time data AT that satisfies a predefined condition in order to calculate compensated wavefront arrival time data CATij; and outputs same to the data storage 115 (step S1549). As a method of interpolating reliability nonconformance wave front arrival time data AT, spline interpolation and polygonal line approximation interpolation can be used.” so one calculating method interpolates the wavefront arrival time and the other calculating method does not interpolate the wavefront arrival time, and the calculation method used depends on if the displacement nonconformance point LPTij satisfies a predefined displacement condition as a reliability nonconformance observation point LLi (equated to the reference value)), 
combining the calculated elasticity values of the plurality of regions so as to calculate a final elasticity value (Fig. 19, “Combine elastic modulus frame data for all wavefronts” S1554; see pg. 19, col. 2, para. 0256 — “...combined elastic modulus frame data EMP is calculated for a partial region of the region of interest ROI for each SWS sequence is combined to calculate an integrated SWS sequence combined elastic modulus EL for the entire region of interest ROI.”), 
wherein the different calculating methods include a first calculating method and a second calculating method (Fig. 16; see pg. 14, col. 2, para. 0189-0190 — when the luminance nonconformance point LDSij is greater than the threshold, the “wavefront arrival time data ATij is stored in the data storage 115 as compensated wavefront arrival time CATij...” then “...the elastic modulus calculator 112 calculates shear wave propagation speed data or elastic modulus data based on compensated wavefront arrival time frame data CATo for an observation point Pij in the region of interest ROI...”; see pg. 14, col. 1, para. 0182 — “...the propagation information estimator 111 detects a luminance nonconformance point LDSij that does not satisfy a predefined luminance condition or a displacement nonconformance point LPTij that does not satisfy a predefined displacement condition as a reliability nonconformance observation point LLij; interpolates wave front arrival time data AT at a reliability nonconformance observation point LLij (reliability nonconformance wave front arrival time data AT) based on wavefront arrival time data AT that satisfies a predefined condition in order to calculate compensated wavefront arrival time data CATij; and outputs same to the data storage 115 (step S1549). As a method of interpolating reliability nonconformance wave front arrival time data AT, spline interpolation and polygonal line approximation interpolation can be used.” so one calculating method interpolates the wavefront arrival time and the other calculating method does not interpolate the wavefront arrival time, and the calculation method used depends on if the displacement nonconformance point LPTij satisfies a predefined displacement condition as a reliability nonconformance observation point LLi (equated to the reference value)); and 
displaying the final elasticity value (Fig. 2, display 114; see pg. 21, col. 2, para. 0282 — “...a display that displays an image, wherein the elastic modulus calculator generates an elasticity image by mapping the elastic modulus frame data, converts the elasticity image to a display image , and causes the display to display the display image.”), 
wherein the plurality of regions include a first region and a second region (see Fig. 17A-17B and 18, inclusions 542, 543 as the first region and the surrounding tissue as the second region);
determining an initially detected location of a shear wave displacement (Fig. 13, “Read displacement frame data of each observation point”, S1531; see pg. 12, col. 1, para. 0159 — “Initially, displacement frame data PT1 for each observation point Pij corresponding to a transmission event is acquired from the data storage 115...”); 
setting a reference value based on a distance between the initially detected location of the shear wave displacement and a focus beam irradiation line (see pg. 7 col. 2, para. 0099 — “The reference acoustic line signal frame data DSO is a reference signal for extracting displacement due to a shear wave in acoustic line signal frame data DS1 corresponding to a transmission event...the displacement detector 109 detects displacement (movement of image information) PTij of an observation point Pij in detection wave irradiation region Ax of acoustic line signal frame data DS1 from a difference between acoustic line signal frame data DS1 and reference acoustic line signal frame data DSO, and generates displacement frame data PT1 in which displacement PTij is associated with coordinates of observation point Pij...” so the reference value is equated to the distance between the reference acoustic line signal frame data DS0 (focus beam irradiation line) and the initially detected location of the shear wave displacement (acoustic line signal frame data DS1)), 
seting a first distance value of the first region based on an average distance between the first region and the focus beam irradiation line, wherein the first distance value is less than the reference value (Fig. 16; see pg. 14, col. 1, para. 0182 —“...the propagation information estimator 111 detects a luminance nonconformance point LDSij that does not satisfy a predefined luminance condition or a displacement nonconformance point LPTij that does not satisfy a predefined displacement condition as a reliability nonconformance observation point LLij; interpolates wave front arrival time data AT at a reliability nonconformance observation point LLij (reliability nonconformance wave front arrival time data AT) based on wavefront arrival time data AT that satisfies a predefined condition in order to calculate compensated wavefront arrival time data CATij; and outputs same to the data storage 115 (step S1549). As a method of interpolating reliability nonconformance wave front arrival time data AT, spline interpolation and polygonal line approximation interpolation can be used.”; see pg. 8, col. 2, para. 0108 – “...the displacement nonconformance region detector 11112, for each transmission event, acquires displacement frame data PT1 and detects a displacement nonconformance point LPTij, which is where an absolute value of displacement of displacement data PTij is equal to or lower than a threshold value, with respect to an observation point Pij in a region of interest ROI... When a portion of hard tissue is present in a subject and an absolute value of displacement data PT detected is small and equal or lower than a threshold value, detection accuracy is low and it is difficult to calculate a wavefront from displacement by at least a predefined accuracy.” so the reference value is equated to the displacement threshold, the first distance value is equated to the absolute value of the displacement data PTij when lower than the displacement threshold value), 2 
setting a second distance value of the second region based on an average distance between the second region and the focus beam irradiation line, wherein the second distance value is greater than the reference value (Fig. 16; see pg. 14, col. 2, para. 0189-0190 — when the luminance nonconformance point LDSij is greater than the threshold, the “wavefront arrival time data ATij is stored in the data storage 115 as compensated wavefront arrival time CATij...” then “...the elastic modulus calculator 112 calculates shear wave propagation speed data or elastic modulus data based on compensated wavefront arrival time frame data CATo for an observation point Pij in the region of interest ROI...” so the reference value is equated to the displacement threshold, the second distance value is equated to the absolute value of the displacement data PTij when greater than the displacement threshold value), 
determining the first region as a shear wave-pass-region by comparing the reference value with the first distance value (Fig. 16; see pg. 14, col. 1, para. 0182 —“...the propagation information estimator 111 detects a luminance nonconformance point LDSij that does not satisfy a predefined luminance condition or a displacement nonconformance point LPTij that does not satisfy a predefined displacement condition as a reliability nonconformance observation point LLij; interpolates wave front arrival time data AT at a reliability nonconformance observation point LLij (reliability nonconformance wave front arrival time data AT) based on wavefront arrival time data AT that satisfies a predefined condition in order to calculate compensated wavefront arrival time data CATij; and outputs same to the data storage 115 (step S1549). As a method of interpolating reliability nonconformance wave front arrival time data AT, spline interpolation and polygonal line approximation interpolation can be used.”; see pg. 8, col. 2, para. 0108 – “...the displacement nonconformance region detector 11112, for each transmission event, acquires displacement frame data PT1 and detects a displacement nonconformance point LPTij, which is where an absolute value of displacement of displacement data PTij is equal to or lower than a threshold value, with respect to an observation point Pij in a region of interest ROI... When a portion of hard tissue is present in a subject and an absolute value of displacement data PT detected is small and equal or lower than a threshold value, detection accuracy is low and it is difficult to calculate a wavefront from displacement by at least a predefined accuracy.” so the reference value is equated to the displacement threshold, the first distance value is equated to the absolute value of the displacement data PTij when lower than the displacement threshold value), and 
determining the second region as a shear wave-non-pass-region by comparing the reference value with the second distance value (see pg. 8, col. 2, para. 0108 – “...the displacement nonconformance region detector 11112, for each transmission event, acquires displacement frame data PT1 and detects a displacement nonconformance point LPTij, which is where an absolute value of displacement of displacement data PTij is equal to or lower than a threshold value, with respect to an observation point Pij in a region of interest ROI... When a portion of hard tissue is present in a subject and an absolute value of displacement data PT detected is small and equal or lower than a threshold value, detection accuracy is low and it is difficult to calculate a wavefront from displacement by at least a predefined accuracy.” so the reference value is equated to the displacement threshold, the second distance value is equated to the absolute value of the displacement data PTij when greater than the displacement threshold value), 
wherein the calculating of the elasticity values of the plurality of regions included in the measurement target region based on the elastic data by using the different calculating methods comprises:
calculating an elasticity value of the object in the first region by the first calculating method (Fig. 16; see pg. 14, col. 1, para. 0182 —“...the propagation information estimator 111 detects a luminance nonconformance point LDSij that does not satisfy a predefined luminance condition or a displacement nonconformance point LPTij that does not satisfy a predefined displacement condition as a reliability nonconformance observation point LLij; interpolates wave front arrival time data AT at a reliability nonconformance observation point LLij (reliability nonconformance wave front arrival time data AT) based on wavefront arrival time data AT that satisfies a predefined condition in order to calculate compensated wavefront arrival time data CATij; and outputs same to the data storage 115 (step S1549). As a method of interpolating reliability nonconformance wave front arrival time data AT, spline interpolation and polygonal line approximation interpolation can be used.”; see pg. 8, col. 2, para. 0108 – “...the displacement nonconformance region detector 11112, for each transmission event, acquires displacement frame data PT1 and detects a displacement nonconformance point LPTij, which is where an absolute value of displacement of displacement data PTij is equal to or lower than a threshold value, with respect to an observation point Pij in a region of interest ROI... When a portion of hard tissue is present in a subject and an absolute value of displacement data PT detected is small and equal or lower than a threshold value, detection accuracy is low and it is difficult to calculate a wavefront from displacement by at least a predefined accuracy.”), and  
calculating an elasticity value of the object in the second region by the second calculating method (Fig. 16; see pg. 14, col. 2, para. 0189-0190 — when the displacement nonconformance point LPTij is greater than the displacement threshold, the “wavefront arrival time data ATij is stored in the data storage 115 as compensated wavefront arrival time CATij...” then “...the elastic modulus calculator 112 calculates shear wave propagation speed data or elastic modulus data based on compensated wavefront arrival time frame data CATo for an observation point Pij in the region of interest ROI...”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Toji in view of Loupas et al. (US 20200371232 A1, published November 26, 2020 with a priority date of October 28, 2014), hereinafter referred to as Loupas.
Regarding claim 7, Toji teaches all of the elements disclosed in claim 1 above, AND
Toji further teaches wherein the processor is further configured to calculate reliability of the calculated elasticity values of the plurality of regions based on the first calculating method or the second calculating method (see pg. 16, col. 2, para. 0221 — “...a propagation information estimator that evaluates reliability of wavefront arrival time in wavefront arrival time frame data, extracts a reliability nonconformance region of the wavefront arrival time frame data, interpolates reliability nonconformance wavefront arrival time data in wavefront arrival time frame data based on wavefront arrival time data that satisfies a predefined condition to generate compensated wavefront arrival time data, and generates compensated wavefront arrival time frame data by replacing reliability nonconformance wavefront arrival time data with compensated wavefront arrival time data...”). 
Toji does not explicitly teach the display further displays the reliability. 
Whereas, Loupas, in the same field of endeavor, expressly teaches the display further displays the reliability (pg. 2, col. 1, para. 0035 — “...the step of displaying to an operator a reliability indicator comprises displaying a stability indicator and/or a motion indicator and/or an image quality indicator; the step of displaying to an operator the reliability indicator comprises an operation selected from displaying a numerical value of the reliability indicator, and displaying a graphical representation of the reliability indicator...”).   
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus, as disclosed in Toji, by having the apparatus the reliability of the calculated elasticity value, as disclosed in Loupas. One of ordinary skill in the art would have been motivated to make this modification in order for the user to improve the diagnostic performance by only performing diagnostic measurements when the imaging is done in optimal and reliable operating conditions, as taught in Loupas (see pg. 1, col. 1, para. 0008).
Furthermore, regarding claim 8, Loupas further teaches wherein the processor is further configured to set the reliability of the elasticity value calculated based on the first calculating method to a preset reliability value (see pg. 5, col. 2, para. 0132 — “The reliability indicator may also be compared with a predefined threshold value, the threshold value being an acceptance threshold, i.e. indicative of a reliability of shear wave acquisitions.” Where the preset reliability value is equated to the predefined threshold value).
The motivation for claim 8 was shown previously in claim 7.
Regarding claim 17, Toji teaches all of the elements disclosed in claim 11 above, AND
Toji further teaches a method further comprising calculating reliability of the calculated elasticity values of the plurality of regions based on the first calculating method or the second calculating method (see pg. 16, col. 2, para. 0221 — “...a propagation information estimator that evaluates reliability of wavefront arrival time in wavefront arrival time frame data, extracts a reliability nonconformance region of the wavefront arrival time frame data, interpolates reliability nonconformance wavefront arrival time data in wavefront arrival time frame data based on wavefront arrival time data that satisfies a predefined condition to generate compensated wavefront arrival time data, and generates compensated wavefront arrival time frame data by replacing reliability nonconformance wavefront arrival time data with compensated wavefront arrival time data...”). 
Toji does not explicitly teach displaying the reliability. 
Whereas, Loupas, in the same field of endeavor, expressly teaches displaying the reliability (pg. 2, col. 1, para. 0035 — “...the step of displaying to an operator a reliability indicator comprises displaying a stability indicator and/or a motion indicator and/or an image quality indicator; the step of displaying to an operator the reliability indicator comprises an operation selected from displaying a numerical value of the reliability indicator, and displaying a graphical representation of the reliability indicator...”).   
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Toji, by including to the method displaying the reliability value, as disclosed in Loupas. One of ordinary skill in the art would have been motivated to make this modification in order for the user to improve the diagnostic performance by only performing diagnostic measurements when the imaging is done in optimal and reliable operating conditions, as taught in Loupas (see pg. 1, col. 1, para. 0008).
Furthermore, regarding claim 18, Loupas further teaches wherein the processor is further configured to set the reliability of the elasticity value calculated based on the first calculating method to a preset reliability value (see pg. 5, col. 2, para. 0132 — “The reliability indicator may also be compared with a predefined threshold value, the threshold value being an acceptance threshold, i.e. indicative of a reliability of shear wave acquisitions.” Where the preset reliability value is equated to the predefined threshold value).
The motivation for claim 18 was shown previously in claim 17.

Claim 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Toji in view of Loupas, as applied to claim 8 and 11 above, respectively, and further in view of Asami et al. (US 20160183926 A1, published June 30, 2016), hereinafter referred to as Asami. 
Regarding claim 9, Toji in view of Loupas teaches all of the elements as disclosed in claim 8 above. Toji in view of Loupas does not explicitly teach wherein the processor is further configured to control the display to selectively display only a portion of the final elasticity value based on the reliability. Whereas, Asami, in the same field of endeavor, teaches wherein the processor is further configured to control the display to selectively display only a portion of the final elasticity value based on the reliability (Fig. 9a; see pg. 7, col. 1, para. 0108 — “The selection is performed by surrounding the plotted points by a frame 631, as shown in the figure, for example. The receiving section 157 receives the selection, specifies a corresponding shear wave velocity, and makes the arithmetic averaging section 155 to calculate again an arithmetic average velocity only using the selected shear wave velocity. The calculation result is displayed by the presenting section 156.”; see pg. 7, col. 2, para. 0115 — “...the receiving section 157 is provided and an instruction from a user is received based on reliability information, it is possible to feedback a reliability evaluation result for measurement...”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor, as disclosed in Toji in view Loupas, by having the user select the plotted shear wave velocities to be displayed, as disclosed in Asami. One of ordinary skill in the art would have been motivated to make this modification in order to feedback a reliability evaluation result for measurement of shear wave velocity, and to enhance measurement accuracy and reproducibility (see pg. 7, col. 2, para. 0115).
Furthermore, regarding claim 10, Asami further teaches an apparatus further comprising an input interface configured to receive a user input, wherein the processor is further configured to control the display to select only a portion of the final elasticity value based on the user input, AND display the selected final elasticity value and an elasticity value calculating method of the selected final elasticity value (Fig. 9a; see pg. 7, col. 1, para. 0108 — “...when the display screen 612 is displayed, a user selects plotted points with respect to a small reciprocal of a fluctuation index KM through the display screen 612. The selection is performed by surrounding the plotted points by a frame 631, as shown in the figure, for example. The receiving section 157 receives the selection, specifies a corresponding shear wave velocity, and makes the arithmetic averaging section 155 to calculate again an arithmetic average velocity only using the selected shear wave velocity. The calculation result is displayed by the presenting section 156.”).
	The motivation for claim 10 was shown previously in claim 9.
Regarding claim 19, Toji in view of Loupas teaches all of the elements as disclosed inclaim 17 above. 
Toji in view of Loupas does not explicitly teach wherein the displaying of the final elasticity value and the reliability comprises selectively displaying only a portion of the final elasticity value based on the reliability.
Whereas, Asami, in the same field of endeavor, teaches wherein the displaying of the final elasticity value and the reliability comprises selectively displaying only a portion of the final elasticity value based on the reliability (Fig. 9a; see pg. 7, col. 1, para. 0108 — “The selection is performed by surrounding the plotted points by a frame 631, as shown in the figure, for example. The receiving section 157 receives the selection, specifies a corresponding shear wave velocity, and makes the arithmetic averaging section 155 to calculate again an arithmetic average velocity only using the selected shear wave velocity. The calculation result is displayed by the presenting section 156...”...when the display screen 612 is displayed, a user selects plotted points with respect to a small reciprocal of a fluctuation index KM through the display screen 612. The selection is performed by surrounding the plotted points by a frame 631, as shown in the figure, for example. The receiving section 157 receives the selection, specifies a corresponding shear wave velocity, and makes the arithmetic averaging section 155 to calculate again an arithmetic average velocity only using the selected shear wave velocity. The calculation result is displayed by the presenting section 156.””; see pg. 7, col. 2, para. 0115 — “...the receiving section 157 is provided and an instruction from a user is received based on reliability information, it is possible to feedback a reliability evaluation result for measurement...”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Toji in view Loupas, by including to the method of having the user select the plotted shear wave velocities to be displayed, as disclosed in Asami. One of ordinary skill in the art would have been motivated to make this modification in order to feedback a reliability evaluation result for measurement of shear wave velocity, and to enhance measurement accuracy and reproducibility (see pg. 7, col. 2, para. 0115).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.C./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793